DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a liquid ejection apparatus comprising: 
 	a conveying unit configured to intermittently convey a printing medium by a predetermined feed amount; 
 	a winding unit configured to wind the printing medium conveyed by the conveying unit; 
 	a printing unit configured to perform printing on the conveyed printing medium; and 
 	a rotation control unit configured to control the winding unit to rotate in a winding direction at a predetermined timing after the conveying unit has started to convey the printing medium intermittently, and then cause the winding unit to rotate in a reverse direction opposite to the winding direction, 
 	wherein the rotation control unit is configured to control the winding unit to rotate in the winding direction and the reverse direction every time the conveying unit conveys the printing medium intermittently.

	The Applicant also disclosed substantially the same subject matter in independent claims 14 and 16.

3.	U.S. Patent application publication number 2018/0215179 to Akahane et al. disclosed a similar invention (see Office Correspondence sent on 06/21/2021). Unlike in the instant application, Akahane et al. are silent about “and then cause the winding unit to rotate in a 

4. 	Akahane et al. are also silent about “wherein the rotation control unit is configured to control the winding unit to rotate in the winding direction such that looseness of the printing medium reaches a predetermined level or lower at a timing after the conveying unit has started to convey the printing medium intermittently, and then control the winding unit to rotate in the reverse direction opposite to the winding direction such that a predetermined amount of looseness is given to the printing medium” as disclosed in independent claim 16. 

5.	U.S. Patent application publication number 2015/0178602 to Kusakabe also disclosed a similar invention (see Office Correspondence sent on 06/21/2021). Unlike in the instant application, Kusakabe is also silent about “wherein the rotation control unit is configured to control the winding unit to rotate in the winding direction and the reverse direction every time the conveying unit conveys the printing medium intermittently” as disclosed in independent claims 1 and 14.

6.	Kusakabe is also silent about “wherein the rotation control unit is configured to control the winding unit to rotate in the winding direction such that looseness of the printing medium reaches a predetermined level or lower at a timing after the conveying unit has started to convey the printing medium intermittently, and then control the winding unit to rotate in the reverse direction opposite to the winding direction such that a predetermined amount of looseness is given to the printing medium” as disclosed in independent claim 16.



8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853